Citation Nr: 1727750	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  12-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for cardiac disease, including coronary artery disease (CAD), carotid artery stenosis and coronary bypass surgery, to include as a result of exposure to Agent Orange. 

2.  Entitlement to service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis, to include as a result of exposure to Agent Orange.

3.  Entitlement to service connection for urethral stricture.

4.  Entitlement to an increased disability evaluation for PTSD in excess of 70 percent prior to, and since April 12, 2016.

5.  Entitlement to an earlier effective date, prior to April 12, 2016, for the grant of individual unemployability.

6.  Entitlement to an earlier effective date prior to April 12, 2016, for the grant of basic eligibility to Dependents' Educational Assistance. 
REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1986.

This case comes before the Board of Veterans' Appeals (the Board) from an October 2009 rating decision which denied service connection for carotid artery stenosis, service connection for coronary bypass surgery, service connection for rash on both feet, and service connection for urethral stricture and an October 
2016 rating decision which granted an increased disability evaluation for the Veteran's posttraumatic stress disorder (PTSD) with major depressive disorder from 30 to 70 percent effective April 12, 2016; granted entitlement to individual unemployability, effective April 12, 2016; and determined basic eligibility to Dependents' Educational Assistance is established from April 12, 2016, of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In January 2012, the Veteran requested a hearing before a Veterans Law Judge.  In August 2014, he withdrew this hearing request.

The Veteran filed a timely March 2017 notice of disagreement (NOD) with a December 2016 rating decision which granted an increased disability evaluation for the Veteran's PTSD with major depressive disorder from 30 to 70 percent effective April 12, 2016; granted entitlement to individual unemployability, effective April 12, 2016; and determined basic eligibility to Dependents' Educational Assistance is established from April 12, 2016.  A Statement of the Case (SOC) has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See 38 C.F.R. § 19.9 (c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

In August 2015, the Board denied the Veteran's claims for service connection for cardiac disease, including CAD, carotid artery stenosis and coronary bypass surgery, to include as a result of exposure to Agent Orange and service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis, to include as a result of exposure to Agent Orange, and he appealed it to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Memorandum Decision (single judge), the Court vacated the Board's August 2015 decision and remanded the matters to the Board for further proceedings consistent with its decision.  

The issues of entitlement to service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis, to include as a result of exposure to Agent Orange; entitlement to service connection for urethral stricture; entitlement to an increased disability evaluation for PTSD in excess of 70 percent prior to and since April 12, 2016; entitlement to an earlier effective date for individual unemployability; and an earlier effective date for eligibility to Dependents' Educational Assistance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the circumstances of his service at U-Tapao Royal Thai Air Force Base in Thailand during the Vietnam era brought him near the air base perimeter and, as such, herbicide exposure is conceded on a facts-found basis.

2.  The Veteran has a current diagnosis of coronary heart disease (ischemic heart disease).

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria to establish service connection for cardiac disease, including coronary artery disease (CAD), carotid artery stenosis and coronary bypass surgery as due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cardiac Disease

The Veteran and his representative contend that the Veteran's current cardiac disease disability, to include CAD, carotid artery stenosis, and coronary bypass surgery are related to service because they developed as a result of Agent Orange Exposure when he was stationed at an Air Force base in Thailand.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1112, 1113, 1116; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA regulations also provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam from January 9, 1962, and ending on May 7, 1975, or in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied from April 1, 1968, to August 31, 1971, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).

VA's Compensation Service has determined that special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  As specifically relevant to this appeal, if a Veteran served during the Vietnam Era at the U-Tapao Royal Thai Air Force Base near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, VA has provided that herbicide exposure should be conceded on a direct/facts-found basis.  See VBA Manual M21-1, IV.ii.1.H.5.b (last accessed March 28, 2017). 

Based on presumed exposure to herbicides, presumptive service connection is provided for certain diseases, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 38 C.F.R. § 3.309 (e). 

The Veteran has a current diagnosis of CAD which is included in VA's definition of ischemic heart disease.  Specifically, the Veteran's post-service VA and private treatment records reveal in March 2003 the Veteran gave a history of a right internal carotid artery stenosis twelve years before and a resultant endarectomy.  October 2003 MRI studies revealed recurrent carotid artery stenosis.  A September 2006 treatment record indicates the Veteran had a history of CAD.  In August 2007, he underwent quadruple coronary bypass surgery.  Subsequent treatment records show diagnoses of carotid atherosclerosis, carotid stenosis and CAD.  Therefore, the primary question in this case is whether the Veteran was exposed to herbicides during his active service.

Specifically, the Veteran asserts that he was stationed at the U-Tapao Royal Thai Airforce Base in Thailand from August 31, 1967 through December 1, 1967, with the military occupational specialty (MOS) as an administrative specialist, which required him to frequently carry letters and packages all over the base and enter almost every building, regardless of its location on the base.  See April 2017 Affidavit.  His occupation constantly brought him close to the perimeter because the guard posts and airline maintenance members were stationed near the perimeter of the base and he also frequently traveled to the flight lines to deliver any packages leaving the base or receiving any packages coming onto the base by air.  Id.  As an administrative specialist, he was also available for "all hands on deck situations" when he would be called to assist with duties on the flight lines, such as picking up parachutes, or do anything else requested of him when the flight line was short staffed or needed additional assistance.  Id.  He also took the bus to go downtown at least once per week, and always passed along and through the perimeter of the base whenever he exited through the main gate.  The Veteran reported that he vividly remembers how much it rained while he was stationed at U-Tapao and there was mud and water all over the base.  Id.  The Veteran reported that during his free time, he would walk along the perimeter at U-Tapao to pass the time.  He also performed his physical training along the perimeter so as to be out of the way of the daily operations on the base.  Id.  He always ran along the perimeter of the base, close: to the fence.  Moreover, the Veteran reported that although he did not recall seeing any spraying, he distinctly remembers a harsh smell covered the base whenever the wind blew over U-Tapao.  

The Veteran's service personnel records reflect that his MOS was an administrative specialist and that he was stationed on Royal Thai Air Force Base (RTAFB) at U-Tapao RTAFB from August 1967 to December 1967.  In support of his claim, the Veteran submitted a U-Tapao RTAFB base map, several flight line pictures, a Field Manual on Tactical Employment of Herbicides, Correspondence from the Department of the Air Force, and additional literature to support his herbicide exposure at U-Tapao RTAFB.  Significantly, the Veteran also submitted a declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand detailing flight lines located near the perimeter of the U-Tapao RTAFB.  The Board notes that this was a primary source of information used when VA's Compensation & Pension Service determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  

Given the Veteran's Air Force duties between August 1967 to December 1967 which included administrative specialist and the supporting evidence that the Veteran's daily work duties could have been performed on or near the base perimeter, and no evidence to contradict the Veteran's statements, the Board finds that, resolving all reasonable doubt in his favor, the Veteran was exposed to herbicides while stationed at U-Tapao RTAFB.

In light of the presumed herbicide exposure and the Veteran's medical evidence showing that he developed CAD (ischemic heart disease) following his service separation, the Board finds that service connection for ischemic heart disease is warranted as due to herbicide exposure at U-Tapao RTAFB.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309.


ORDER

Entitlement to service connection for cardiac disease, including CAD, carotid artery stenosis and coronary bypass surgery, to include as a result of exposure to Agent Orange is granted.


REMAND

In August 2015, the Board denied the Veteran's claim for service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis, to include as a result of exposure to Agent Orange, and he appealed it to the Court.  In a November 2016 Memorandum Decision (single judge), the Court vacated the Board's August 2015 decision and remanded the matters to the Board for further proceedings consistent with its decision.  The Court indicated that the Board provided an inadequate statement of reasons or bases for ensuring that the duty to assist was satisfied.  The Board notes that the Court did not specifically direct development on the matter of service connection for a skin disorder of the bilateral feet, to include psoriasis, dyshidrosis, and dermatitis on a direct basis, however review of the record shows the matter requires additional development to address the Veteran's April 1972 service treatment records (STRs) which noted cellulitis of the left foot, organism undetermined.  Additionally, the Board previously noted diagnoses contained in the record which included a November 2005 punch biopsy report that revealed non-specific dermatitis posorisasiform epidermal hyperplasia.  As such, remand for a VA skin examination is warranted.

The Board remanded the issue of entitlement to service connection for urethral stricture in August 2015 for a VA examination.  In October 2015 the Veteran was afforded a VA urinary tract examination and an October 2015 DBQ medical opinion has been associated with the claims file.  The record contains an April 2017 correspondence wherein the Veteran's representative requested an update from the AOJ regarding what steps were taken to comply with the August 2015 Board remand and no response was provided.  Therefore, on remand, the AOJ must issue a Supplemental Statement of the Case (SSOC) addressing the issue of entitlement to service connection for urethral stricture.  

For the reasons explained in the introduction, a Statement of the Case (SOC) needs to be issued on the issues of entitlement to an increased disability evaluation for PTSD in excess of 70 percent prior to and since April 12, 2016; entitlement to an earlier effective date for individual unemployability; and an earlier effective date for eligibility to Dependents' Educational Assistance.  See 38 C.F.R. § 19.9 (c) (2014); Manlicon v. West, 12 Vet. App. 238 (1999).

Finally, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file. 

2.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his bilateral feet skin disorder, to include psoriasis, dyshidrosis, and dermatitis, to include as a result of exposure to Agent Orange.  The examiner should review the claims file to include and conduct all appropriate tests and studies.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:

(a)  Identify all diagnoses related to the Veteran's claimed bilateral feet skin disorder, to include psoriasis, dyshidrosis, and dermatitis. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition (to include psoriasis, dyshidrosis, and dermatitis) was incurred in or aggravated by the Veteran's active service. 

The examiner should consider and discuss as necessary service treatment records and post-service VA medical records noting bilateral feet symptoms and conditions, to include an April 1972 STR that noted cellulitis of the left foot, organism undetermined.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Furnish an SOC as to the following issues: entitlement to an increased disability evaluation for PTSD in excess of 70 percent prior to and since April 12, 2016; entitlement to an earlier effective date for individual unemployability; and an earlier effective date for eligibility to Dependents' Educational Assistance.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


